                           Case 18-14506-LMI                       Doc 274        Filed 12/13/18   Page 1 of 25
 



                                                UNITED STATES BANKRUPTCY COURT
                                                 SOUTHERN DISTRICT OF FLORIDA
                                                          Miami Division


IN RE:                                                                             CASE NO. 18-14506-BKC-LMI
                                                                                   Chapter 11 (Lead Case)
Miami Beverly, LLC,

                                                                                   Jointly Administered
1336 NW 60, LLC                                                                    Case No. 18-14509-BKC-LMI
Reverend, LLC                                                                      Case No. 18-14510-BKC-LMI
13300 Alexandria Dr. Holdings, LLC                                                 Case No. 18-14511-BKC-LMI
The Holdings at City, LLC                                                          Case No. 18-14512-BKC-LMI

              Debtor.
                                                                       /

                    RECEIVER’S RESPONSE TO EQUITY’S OBJECTION TO FEES OF
                      CUSTODIAN’S COUNSEL FOR THE MONTH OF OCTOBER

              Linda Leali, the state court-appointed receiver excused from turnover (the “Receiver”) in

the matter styled City of Miami v. Miami Beverly LLC, et al. (Case No. 2014-027781-CA-01) in

the Circuit Court of the Eleventh Judicial Circuit, in and for Miami-Dade County, Florida (the

“State Court” or “Receivership Case”), by counsel, hereby files this Response to Equity’s

Objection to Fees of Custodian’s Counsel for the Month of October (the “Motion”) seeking

entry of an order allowing the fees of the Receiver’s counsel (sometimes referred to as

“Messana”) in the full amount sought of $36,343.50 for the month of October, 2018. In support

of this Motion, Receiver1 states the following:

                                                               PRELIMINARY STATEMENT

              The Court is aware of this case’s exasperating history. The Court is also aware that,

despite the Equity (defined supra) holders’ dilatory tactics and managerial ineptness, the
                                                            
1
     The Receiver’s counsel, Thomas Messana and Messana, P.A., joins in this Response on its own behalf.

                                                                             1 
 
                           Case 18-14506-LMI                   Doc 274        Filed 12/13/18   Page 2 of 25
 



Receiver has had substantial success in both bringing the Receivership Properties2 up to City of

Miami housing code and increasing the value of Debtors’ holdings. In fact, during the time

period challenged, the Debtor closed a transaction where six properties managed by the Receiver

were sold, with $4.7 million of the net proceeds going to Equity. This sale would not have been

possible without the Receiver’s diligence.

              Despite this success, Abraham and Denise Vaknin3, owners and prior operators of the

Receivership Properties have filed an Objection to fees charged by Messana, P.A., the Receiver’s

counsel, for legal services provided in October, 2018 (ECF No. 250) (the “Objection”). Between

this case and the related State Court proceedings, this Objection is the owners’ ninth attempt to

challenge Messana’s fees. Zero of these challenges have thus far succeeded.

              Instead of complying with the orders of this Court, Debtors have continuously attempted

to maximize their own economic return at the expense of an efficient and orderly disposition of

this case. The present Objection is another such attempt, and, as discussed below, is without

merit because Messana’s fees for October were eminently reasonable.

                                                               BACKGROUND

              Contrary to Equity’s assertion, the Receiver and her counsel have not played a minimal

role in this case at any point, including during October 2018. As such, the work Messana did for

the Receiver during October cannot be observed in a vacuum. This section sets forth the relevant

background leading up to the events of October 2018, and the relevant events that required

Messana’s efforts during the same period.


                                                            
2
   The Receivership Properties are currently comprised of 46 units located in Miami in the communities commonly
known as Liberty City and Overtown, as identified in the Receiver’s Motion to Excuse Turnover (ECF No. 36). 
3
    Miami Beverly, LLC; 1336 NW 60, LLC; Reverend, LLC; 13300 Alexandria Dr. Holdings, LLC; and The
Holdings at City, LLC are the Debtor entities that nominally own the Receivership Properties. Collectively, the
Vaknins and these entities are herein referred to as the “Debtors” when referring to their roles as such. The Vaknins
and their entities are referred to as “Equity” when referring to their current status as Equity holders. 

                                                                         2 
 
                           Case 18-14506-LMI                   Doc 274        Filed 12/13/18   Page 3 of 25
 



              1.             As this Court is aware, Linda Leali was appointed receiver by the Eleventh

Judicial Circuit on June 10th, 2015. The Debtors and Ms. Leali have been involved in protracted

litigation for nearly three and a half years. On June 15, 2018, this Court entered an Order (ECF

No. 78) setting out a clear and obvious timeline of events regarding the efforts to sell

Receivership Properties. The Order stated, among other things, (1) “The Debtor shall file a

motion to approve sale and for bidding procedures (the “Sale Motion”) within 21 days from the

date of this Order”; (2) “The Debtors shall seek a hearing on the Sale Motion on no later than 30

days’ notice after the filing of the Sale Motion”; (3) “The Debtors shall seek a final hearing to be

scheduled for no later than 135 days after the filing of the Sale Motion”; and (4) “The closing

shall take place no later than 150 days after the filing of the Sale Motion.”

              2.             The Debtors did not abide this timeline. Had the Debtors complied with the

timeline, the Receivership may have been dissolved, and this case largely resolved, weeks ago.

Instead, the Debtors persisted in advocating a sale process that an attorney for the Office of the

United States Trustee characterized as “fake.”4

              The Debtors’ Failed Efforts to Sell the Properties

              3.             In August 2018, the Debtors filed an “Amended Sale Motion” (ECF No. 107)

with a new buyer and a higher asking price.

              4.             On August 29th, this Court held a hearing on the Amended Sale Motion.

However, waiving around a new $11,500,000 purchase agreement in the court hallway

immediately preceding the hearing, Debtor advised withdrawal of the Amended Sale Motion in


                                                            
4
  At page 25, line 21 through page 26, line 3 of the transcript from the hearing in this Bankruptcy Case dated August
29, 2018, an attorney with the Office of the United States Trustee states: “Your Honor, the debtor has agreed to a
timeline. The reality, the debtor has failed to adhere to that timeline, because the motion that was filed to meet the
first hurdle was fake. I’ll use that word. It wasn’t a real contract. It was $3 million cash, with five and a half million
dollars of seller financing. $3 million isn’t even enough to satisfy the city’s lien…So they blew the timeline
already.” 

                                                                         3 
 
             Case 18-14506-LMI        Doc 274        Filed 12/13/18   Page 4 of 25
 



favor of filing a new sale motion with buyer group associated with Alan Hardaman. Neither

Vaknin attended the August 29th hearing and no such motion was ever filed.

       5.      Instead, on September 7, 2018, the Debtors filed the Joint Debtors’ Motion for

Entry of an Order (A) Authorizing the Sale of Substantially all of Debtor’s Assets Free and Clear

of Liens, Claims and Encumbrances; (B) Approving Auction Sale and Bidding Procedures

Including Break-up Fee and Forum Purchase and Sale Agreement; (C) Approving Form and

Manner of Notice of Sale; (D) Scheduling an Auction Sale and (E) Scheduling Hearing to

Approve Sale (ECF No. 124) (the “Second Amended Sale Motion”). Essentially, the Second

Amended Sale Motion proposed a naked sale by auction.

       6.      On September 13, 2018, this Court entered the Order Granting in Part, and

Denying in Part, Debtors’ Amended Motion for Entry of an Order (A) Authorizing Sale of Real

Properties Free and Clear of All Liens, Claims, and Encumbrances; (B) Approving Form and

Manner of Notice of Sale and Bidding Procedures; (C) Approving The Purchase and Sale

Contract; (D) Approving Payment of Commission to Buyer’s Broker; and (E) Scheduling Final

Sale Hearing (ECF No. 129) (the “Order on Amended Sale Motion”).

       7.      The Order on Amended Sale Motion advises at paragraph 4, “The Court, if

necessary, shall conduct a final sale hearing or the Auction on October 26, 2018.”

       8.      Notwithstanding, the Second Amended Sale Motion, at paragraphs 46-47,

advises: “…it has been determined that an additional period of marketing will be necessary to

conduct a competitive auction sale. As such, the Debtors request the Auction be scheduled for

December 5-6, 2018, beginning on December 5, 2018 at 10:00 a.m. (EST) and ending on

December 6, 2018 on or about 2:00 p.m. (EST), with a final hearing to approve the sale to be




                                                4 
 
              Case 18-14506-LMI        Doc 274        Filed 12/13/18   Page 5 of 25
 



scheduled on or after December 7, 2018. Further, the Debtors request that all applicable

deadlines in previous orders associated with the sale of the properties be extended accordingly.”

       The Debtor Again Seeks Release of A Property Crucial to the Receiver’s Operations

       9.      While these attempts to sell the Receivership Properties were ongoing, the

Debtors again petitioned the State Court to release a single Receivership Property (the “1558

Property”) from the Receivership. As this Court is aware, this Property generated nearly 22% of

the total monthly revenue for all of the properties, and was vital to the Receiver’s efforts to

improve the properties.

       10.     Also on August 17, 2018, The City of Miami, a Municipal Corporation (the

“City”) filed in the Receivership Case the City of Miami’s Response to Defendants Motion to

Release of Property (the “Release Response”). The City wrote that:

       It has always been and will continue to be the position of the City that to parse of
       Properties will vitiate the ability of the Court-Appointed Receiver to manage and
       continue repair of any remaining Properties. To allow the release of a property for
       which the other Defendant properties rely upon for their continued operation and
       for which the United States District Court Judge Isicoff has approved would put
       the management of the buildings and the current tenants in an untenable
       situation.”

       11.     On September 17, 2018, the Receiver filed with this Court the Motion for

Contempt for Violation of the Automatic Stay and for Sanctions (ECF No. 140) (the “Sanctions

Motion”) in response to efforts to remove the 1558 Property from the Receivership Case. In the

Sanctions Motion, the Receiver argued, among other things, the following:

       “Simply put, Holdings at City II, LLC [Abraham and Denise Vaknin] and its
       counsel, Renee M. Smith, are interfering with the administration of the
       Bankruptcy Case and estate property. Receiver, by and through counsel, has
       advised Holdings at City II, LLC of their persistent violation of the automatic stay
       on numerous occasions. Moreover, it is beyond dispute that Holdings at City II,
       LLC and its counsel, Renee M. Smith, are aware of the Debtor’s Bankruptcy
       Case. As such, Holdings at City II, LLC and its counsel, Renee M. Smith, are
       actively violating the automatic stay in a willful, knowing, and purposeful

                                                 5 
 
              Case 18-14506-LMI        Doc 274        Filed 12/13/18   Page 6 of 25
 



       manner. Current actions are inline with a long history of sanctions and bad faith
       conduct. Accordingly, this Court ought to impose both compensatory and punitive
       sanctions against Holdings at City II, LLC and its counsel, Renee M. Smith.”

       12.     Also on September 17, 2018, the City filed with the State Court the City of

Miami’s Written Response and Argument to Defendant, the Holdings at City II, LLC, Motion to

Release Compliant Property, arguing, among other things, the following: “All of the properties

that have been a part of this case are owned by the same person. In filing this motion, they have

decided to use the shield of Bankruptcy court as a sword against the Receiver to gut her ability to

maintain and manage the properties. This should not stand.”

       13.     On September 19, 2018, notwithstanding the pendency of the Sanctions Motion

before this Court and at the urging of The Holdings at City II, LLC, its beneficial interest owners

the Vaknins, and its state court counsel Renee M. Smith, the State Court entered the Order on

Defendant’s Motion for Release of Compliant Property (the “Release Order”).

       14.     However, on September 26, 2018, this Court held that, among other things, (a)

entry of that Order was a violation of the automatic stay, and (b) the order was therefore void.

Consequently, the State Court entered an order vacating the Release Order on October 11, 2018.

       15.     On October 4, 2018, this Court entered its Order Granting Receiver’s Motion For

Contempt For Violation Of The Automatic Stay And Reserving On Sanctions (ECF No. 191),

ruling that the Release Argument (and associated filings) violated the automatic stay.

       The Receiver Seeks to Expand her Powers

       16.     In response to the Debtors’ continuing efforts to stretch and disregard the Sale

Timeline, combined with their attempts to gut the Receiver’s ability to maintain and manage the

Properties, the Receiver filed a Motion to Expand Powers to: (1) Conduct Sale of Receivership

Properties as Going Concern; and (2) Borrow Money to Repair Property and Cover Operational

Shortfalls; or (3) in the Alternative, Convert Case to Chapter 7 (ECF No. 146) on September 21,

                                                 6 
 
                           Case 18-14506-LMI                   Doc 274        Filed 12/13/18   Page 7 of 25
 



2018. A hearing was set on this motion for September 26, 2018. On September 24, 2018, Equity

filed its Response in Opposition to Receiver’s “Self-Serving” Motion to Expand her Powers and

Grow Her Fees (ECF No. 155).

              17.            On October 4, 2018, this Court heard the Joint Debtors’ Expedited Motion For

Entry Of Order (A) Authorizing Private Sale Of Real Properties Pursuant To 11 U.S.C. § 363,

Free And Clear Of All Liens, Claims, And Encumbrances; (B) Approving Purchase And Sale

Contact And Authorization To Execute Any And All Documents To Effectuate Closing Of The

Sale; (C) Authorizing The Debtors To Assume And Assign Apartment Lease Contracts; (D)

Approving Payment Of Compensation To Proposed Broker/Auctioneer Associated With

Transaction; (E) Shortening Required Notice Period (ECF No. 177) (the “October 4th

Hearing”).

              18.            On October 26, 2018, this Court heard the Joint Debtors’ Emergency Motion For

An Order Releasing Certain Properties From Custodianship In Order To Effectuate The Sale

Pursuant To Court’s Order Authorizing Sale Of The Properties (the “October 26th Hearing”).

              19.            On November 16, 2018, Equity filed its Limited Objection to Fees of Custodian’s

Counsel for the month of October (ECF No. 250) (the “Objection”).5

                                                                DISCUSSION

              20.            Equity is objecting to Messana’s fees for the month of October, 2018, which total

$36,343.50. It is unclear whether the objection is to the entire fee or to any specific portion

thereof. It is just as unclear which particular entry or entries Equity finds objectionable, or under

which legal standard Equity believes Messana’s fees were unreasonable. In any event, Messana’s

fees were reasonable under either of the relevant standards.

                                                            
5
  This Motion responds only to the language included above opposing counsel’s signature block, and not the
following pages, which appear to contain language from a separate pleading.

                                                                         7 
 
                           Case 18-14506-LMI                   Doc 274        Filed 12/13/18   Page 8 of 25
 



              21.            As a preliminary matter, under Florida law, the reasonableness of a receiver’s fee

is a determination within the trial judge’s discretion. Frank v. Feller, 188 So. 2d 17, 18 (Fla. 4th

DCA 1966); Johnson v. Kruglak, 246 So. 2d 617, 620 (Fla. 3rd DCA 1971). If legal services are

required, a receiver may be allowed a reasonable sum for legal fees even when she did not obtain

prior court approval for retaining such services. Lewis v. Gramil Corp., 94 So. 2d 174, 177 (Fla.

1957); Creative Prop. Mgmt., Inc. v. Gen. Elec. Credit Corp. of Georgia, 314 So. 2d 807, 808

(Fla. Dist. Ct. App. 1975).

              22.            Bankruptcy Courts in the Eleventh Circuit evaluate the reasonableness of

attorney’s fees using the twelve factors enumerated in Matter of First Colonial Corp. of Am., 544

F.2d 1291, 1298-99 (5th Cir. 1977);6 see also In re Bilgutay, 108 B.R. 333 (Bankr. M.D.Fla.

1989).7

              23.            With regards to state law, as a result of this Court’s Order Excusing Turnover

(ECF No. 78), the Receiver’s fees are subject to the terms and conditions of the order appointing

her Receiver.8

              24.            In Florida, the reasonableness of an attorney’s fees is determined using the factors

enumerated in Rule 4-1.5 of the Florida Bar Code of Professional Responsibility. Kuhnlein v.

Dep't of Revenue, 662 So. 2d 309, 312 (Fla. 1995) (citing Florida Patient's Compensation Fund v

                                                            
6
  The twelve First Colonial factors are: (1) time and labor required; (2) novelty and difficulty of the questions
presented; (3) skill required to perform the legal services properly; (4) preclusion from other employment by the
attorney due to acceptance of the case; (5) customary fee for similar work in the community; (6) whether the fee is
fixed or contingent; (7) time limitations imposed by the client or circumstances; (8) amount involved and results
obtained; (9) experience, reputation and ability of the attorneys; (10) undesirability of the case; (11) nature and
length of the professional relationship with the client; and (12) awards in similar cases.
7
  First Colonial remains applicable in the Eleventh Circuit to the determination of reasonableness of fees to be
awarded under the Bankruptcy Code. See, e.g., Grant v. George Schumann Tire & Battery Co., 908 F.2d 874, 877–
78 (11th Cir. 1990); see also Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981).
8
  “The Custodian will act as a fiduciary and exercise the same duties as she has been exercising since she was
appointed as Receiver in the Receivership Case under the terms and conditions of the order appointing her as
Receiver, except to the extent the Bankruptcy Code or this Order modifies such duties, nunc pro tunc from April 17,
2018 (the “Petition Date”).” ECF No. 78, p. 2, ¶ 3.
 

                                                                         8 
 
              Case 18-14506-LMI           Doc 274        Filed 12/13/18   Page 9 of 25
 



Rowe, 472 So. 2d 1145 (Fla. 1985)). Rule 4-1.5(b)(1) sets forth eight factors that, while

organized differently, are substantively identical to First Colonial factors one through nine and

eleven. FL St. Bar. R. 4-1.5.

       25.     The Receiver’s requested fees, including those for her counsel, are reasonable

when analyzed using the applicable factors set forth either in the First Colonial case law or by

Rule 4-1.5. In October, this was especially true considering the time, nature and extent of

services Messana devoted to this case, the time constraints imposed upon Messana by the

Debtor’s failure to abide by both this Court’s timeline, and the ultimate results obtained by the

Receiver.

       Time, Nature and Extent of Services Rendered, and Related First Colonial Factors.

       26.     During October 2018, Messana billed the Receiver for 94.50 hours of work. As

illustrated by Exhibit “A,” in the exercise of its billing judgment, Messana did not bill the

Receiver for an additional 23.0 hours of work, representing a reduction of approximately 19.5%.

By discounting these 23 hours, Messana lowered its blended hourly rate for 117.5 hours of work

to $309.31. In other words, Messana gave the Receiver a discount of $7,114.13.

       27.     In so doing, Messana exercised careful billing judgment regarding any multi-

timekeeper conferences. As detailed in Exhibit “A”, Messana declined to charge the Receiver for

12.8 hours of inter-office conferences.

       28.     Contrary to Equity’s assertions, time entries for multi-lawyer conferences are not

per se unreasonable. It is well accepted that conferences between co-counsel are compensable, so

long as, “at a minimum,” such entries are adequately explained. In re Kohl, 421 B.R. 115, 128

(Bankr. S.D.N.Y. 2009). As Messana’s itemized time-billing logs show, and as the Debtors do

not dispute, every time entry Messana logged during October was adequately explained. Under



                                                    9 
 
             Case 18-14506-LMI        Doc 274     Filed 12/13/18     Page 10 of 25
 



all circumstances, “there is nothing wrong with different attorneys working on different aspects

of such projects even if both describe their efforts only as working on the project.” In re SAIF,

Inc., No. 07-04500-PB11, 2009 WL 6690964, at *1 (Bankr. S.D. Cal. Sept. 25, 2009).

       29.     Moreover, “having two attorneys kept apprised of the case may prove to be

beneficial to all parties in some circumstances—e.g., when one attorney is suddenly unavailable

due to unforeseen circumstances.” In re Pan Am. Gen. Hosp., LLC, 385 B.R. 855, 873 (Bankr.

W.D. Tex. 2008).

       30.     Accordingly, inter-office conferences that were billed to the Receiver demonstrate

Messana’s attempt to ensure that both attorneys substantially involved in this matter were

adequately prepared to represent the Receiver. To the extent that any conferences were not

necessary to represent the Receiver, Messana declined to charge for those entries.

       31.     Equity writes that, regarding conferences between Messana and the Receiver, “the

nature of the conferences pertain more to non-legal issues, such as the ongoing repairs and

management of the properties – which the Custodian should have been capable of managing

otherwise she should not have accepted the position.” Equity fails to cite any specific time entry

relating to a “non-legal” issue, nor any authority explaining why such conversations would be

either “non-legal” or non-billable. On the contrary, the Official Comment to Florida Rule of

Professional Conduct 4-2.1, which states that “[a]dvice couched in narrowly legal terms may be

of little value to a client, especially where practical considerations, such as cost or effects on

other people, are predominant,” encourages attorneys to holistically counsel a client when doing

so is in the client’s best interest. Given the long record of this case, any conversations Equity

suggests should be reduced as pertaining to “non-legal” matters represent Messana’s efforts to




                                                10 
 
             Case 18-14506-LMI         Doc 274     Filed 12/13/18     Page 11 of 25
 



ensure the Receiver was fully protected from the then-Debtor/Equity’s attempts to undermine her

authority.

       Time Limitations Imposed by Client or Other Circumstances.

       32.     Generally, the circumstances of this case imposed typical time constraints on

Messana. However, hearings on October 4th and on October 29th necessitated significant time

pressures on both the Receiver and on Messana.

       33.     Many of the fees incurred during October came as a result of the expedited

October 4th hearing on the Debtor’s Expedited Motion to Sell Free and Clear of Liens (Real

Properties) pursuant to 11 USC 363(f) (ECF No. 177) and pursuant to this Court’s Oral Ruling

on September 26, 2018. At this hearing, the Debtor asked this Court to a) approve the sale of the

Properties for $6,555,000; (b) waive the fourteen day stay required by Bankruptcy Rule 6004(h);

(c) give Debtor authority to Assume and Assign to the purchaser all apartment leases associated

with the properties; and (d) shorten (in fact, eliminate) the notice of sale requirement pursuant to

Bankruptcy Rules 2002(a), 6004 and Local Rules 2002-1(K) and 6004(1)(A).

       34.      In total, Messana billed 19.9 hours related to this hearing, including four hours

for Thomas Messana’s attendance. Here too, in the exercise of billing judgment, Messana did not

bill for 8.3 hours of time spent preparing for the hearing—a 29% reduction. Messana’s fees are

reasonable considering the exigency with which this hearing was held; the October 4th hearing

was scheduled on September 26th, leaving Messana with eight calendar days to prepare. As a

result, much time was spent in conferences, both internally and with the Receiver, in an effort to

pool resources and divide labor immediately and efficiently. These fees are even more

reasonable considering the importance of the issues brought forth by the Debtors. The October

4th hearing was the most important hearing at that point in the case. Considering the extensive list



                                                 11 
 
                         Case 18-14506-LMI                     Doc 274     Filed 12/13/18   Page 12 of 25
 



of items at issue, the exigency with which the hearing was set, and the significant resources at

risk, Messana’s work in preparation for the hearing was reasonable.

              35.            Similarly, the Joint Debtors’ Emergency Motion For An Order Releasing Certain

Properties From Custodianship In Order To Effectuate The Sale Pursuant To Court’s Order

Authorizing Sale Of The Properties was heard before this Court on October 29, 2018, three

calendar days (and one business day) after it was noticed. Time entries concerning this hearing

were made under similar pressures.9

              Results Obtained

              36.            The Receiver has obtained admirable results for both the Debtor’s tenants, the

City of Miami, and, ironically, Equity itself. Since 2015 the Receiver has been seeking to repair

all of the Receivership Properties and bring them into compliance with the Miami City Code for

electrical, structural and other remediation. Significant effort by the Receiver has brought four of

eight buildings in bankruptcy substantially in compliance (one company with one building,

which comprises nearly 22% of Receivership Case revenue did not file bankruptcy and is now in

compliance).

              37.            During October 2018, six of the Receivership Properties that are subject to this

Court’s jurisdiction were sold for the amount of $6,550,000 pursuant to this Court’s Order (ECF

No. 195). Multiple creditors were satisfied, including the City of Miami’s judgments in this case

on account of the relevant properties, the Miami-Dade County Property Tax Assessor, and

certain of the unpaid fees and expenses of the Receiver and her counsel.

              38.            Despite the hurdles erected by the Debtors, during a three year plus receivership

of 147 units across several buildings owned by six companies, Receiver has been able to

                                                            
9
  Query: Could the Debtor be purposefully seeking multiple exigent hearings as a willful litigation tactic, or is it just
poor at planning?

                                                                         12 
 
                         Case 18-14506-LMI                     Doc 274     Filed 12/13/18   Page 13 of 25
 



substantially improve the Receivership Properties and has increased the rent roll from rental

deposits of $3,150.00 for the period June 10 through June 30, 2015, to rental deposits of

$31,311.00 for the month of July 2015, and to rental deposits of $48,281.00 for the month of

February, 2018. The “Net Rent Income” from October was $44,198.00, not, as Equity asserts,

“$20,000 or so.”

              39.            The Receiver’s efforts during October were so effective that the City, Equity, and

the Debtors entered into a complete settlement agreement on December 6 (see ECF No. 259).10

              Novelty and Difficulty of Questions Presented.

              40.            Obtaining those results was by no measure simple. Equity argues that Messana

recorded excessive time entries “given the narrow responsibilities of Custodian’s counsel during

October.” This statement belies the nature of both this case in general and of the October docket.

Messana has expended considerable resources, both in October and throughout this and related

cases, defending its client against harassing litigation by Debtors. As a result, this case has been

“difficult” from its inception. October was no different than any of the previous thirty nine

months, during which the Debtors have refused to operate in good faith.

              41.            This Court has held that “unforeseen difficulties” that expand “the quality and

scope of representation” beyond what was reasonably expected can be considered with regards to

awarding attorney’s fees. In re Atlas, 202 B.R. 1019, 1022 (Bankr. S.D. Fla. 1996).11 As

discussed above, such “unforeseen difficulties” have plagued this case from the beginning.




                                                            
10
   The Receiver reserves the right to file a motion in relation to this settlement.
11
   In In re Atlas, the United States Trustee (“U.S.T”) argued against a fee enhancement for the Chapter 7 Trustee’s
attorney. This Court awarded the fee enhancement due to the “extraordinary” efforts of the attorney, who kept a
crucial deal “from falling through.” In re Atlas, 202 B.R. 1019, 1022 (Bankr. S.D. Fla. 1996). Neither the Receiver
nor Messana are currently seeking a fee enhancement.
 

                                                                         13 
 
                         Case 18-14506-LMI                     Doc 274     Filed 12/13/18   Page 14 of 25
 



              42.            Additionally, this Court has considered “obstructive” actions by Debtors in

relation to the awarding of attorney’s fees. In In re Janata, the debtor engaged in a series of

“obstructive efforts” to disrupt administration of a case that the Court described as “carnival-

esque.” In re Janata, 395 B.R. 496, 498 (Bankr. S.D. Fla. 2008). Despite this, the chapter 7

Trustee’s attorney, like Messana in this instance, “demonstrated the requisite creativity in

working with various secured creditors and a municipality to achieve efficient ends, maximizing

value accordingly.” Id., at 498. As the attorney was successfully able to overcome “the Debtor’s

infatuation with slight of hand” to create a “generous creditor payout,” the Court not only

awarded the attorney his entire fee, but allowed an enhancement of $30,000. Id., at 499.12

              43.            In the present matter, Debtor’s actions have been unexpectedly obstinate. Much of

the difficulty Messana has seen in representing the Receiver has come not from any particular

question of law, but rather from trying to anticipate and defeat the Debtors’, and now Equity’s,

frivolous and harassing litigation.

              44.            In addition to their willful and wanton disregard for both this Court’s orders and

the Bankruptcy Code (as described above), the Debtors in this case have burdened the Receiver

with a plethora of vexatious and harassing litigation in the Receivership Case. On August 4,

2016 the Defendants filed a frivolous lawsuit against Ms. Leali in her individual capacity and

against her law firm, Linda Leali, P.A.. Defendants did so without leave of court to avoid the

State Court’s scrutiny in purposeful violation of the Receivership Order and Florida law. The

State Court found the Debtors and their attorney acted in bad faith, found both counsel and the

Debtors in contempt, and imposed sanctions upon all. 


                                                            
12
   The Receiver does not intend to imply that Equity has been as disruptive as the debtor in In re Janata. That the
Janata debtor was significantly worse to deal with than Equity is not important, however, because here the Receiver
is seeking only her fees, and not an enhancement.

                                                                         14 
 
             Case 18-14506-LMI            Doc 274      Filed 12/13/18      Page 15 of 25
 



       45.        Debtors have objected to the Custodian’s fees in State court no less than eight

times. These objections were also meritless. In January 2018, the parties entered an Agreed

Order on Settlement of Defendants’ Objections to Receiver and Counsel Fees and Expenses.

There, in addition to agreeing to all payments made by the Receiver to the Receiver and her

counsel between the Receivership’s inception and October 31, 2017 (plus $84,000 for payments

outstanding as of November 9, 2017), the Debtors withdrew all of their outstanding objections to

fees and costs.

       46.        Additionally, The Debtors’ obstructionism includes their having (i) filed multiple

appeals designed to terminate the Receivership, (ii) filed a motion to set-aside the City’s

judgment, (iii) filed a motion for an order to show cause that was, in fact, another (failed) attempt

to terminate the receivership, (iv) objected to administrative measures sought by the Receiver

(including the Receiver’s motion to employ counsel), (v) objected to repairs on the Properties,

(vi) filed a motion to approve a sale on a contract that was already terminated by the buyer as the

time of the filing of the motion, (vii) filed a motion to approve a sale to a party that now seems to

have not been at arms length, (viii) filed a motion to increase the Receiver's bond from $30,000

to over $2.5 million, and (ix) filed a notice of non-availability for medical reasons in the State

Court case while simultaneously scheduling a mitigation hearing with City of Miami Code

Enforcement during that same time-frame.

       47.        As this record illustrates, the current objection is the latest in a series of harassing

tactics by Debtors and their attorneys. Messana has been conditioned over three plus years of

litigation to expect the Debtors fight over every inch, especially with regard to fees. If, in the

course of this litigation, Messana did bill for any “excessive” time, it was almost certainly out of




                                                    15 
 
                         Case 18-14506-LMI                     Doc 274     Filed 12/13/18   Page 16 of 25
 



an abundance of caution in the face of Debtor’s continued and unreasonable intransigence.13

Considering the difficulty Messana has faced in defending its client from the Debtor’s obstinacy,

the firm’s fees are more than reasonable.

              Skill Requisite to Perform Services Properly.

              48.            In rendering services to the Receiver, Messana demonstrated substantial legal

skill and bankruptcy expertise. This Court has observed Messana’s oral and written advocacy

and, as such, can evaluate the level of skill presented.

              Preclusion from Other Employment by Attorney Due to Acceptance of Case.

              49.            Messana’s representation in this case did not preclude it from accepting other

employment. Messana submits it has treated matters in this case in an expeditious and

professional manner and has attempted to accelerate issues in an effort to minimize costs.

              Customary Fee.

              50.            The hourly rates Messana charged in October reflect the hourly rates Messana

bills to its clients in other similar bankruptcy cases. This Court has approved these rates, as have

other courts within and outside of this district, in other bankruptcy matters in which Messana and

other counsel of like reputation and experience have been involved. Further, Messana did not bill

the client for approximately 23 hours, or $7,114.13., which represents a discount of 19.5%. As

detailed in Exhibit “A,” this discount takes into account a) time spent training attorney Anibal

Manzano, who had only recently been admitted to the Florida Bar and b) exercise of substantial

billing judgment by attorney Thomas Messana.




                                                            
13
   Messana directs the Court to the extraordinary detail in the entries, suggesting the care it took in fulfilling its
professional responsibilities.

                                                                         16 
 
             Case 18-14506-LMI        Doc 274      Filed 12/13/18    Page 17 of 25
 



       Whether Fee is Fixed or Contingent.

       51.     Messana’s compensation in this matter is subject to approval by this Court and

therefore contingent. Messana has no retainer.  

       Experience, Reputation and Ability of Attorneys.

       52.     Messana attorneys are experienced in matters of this kind and are well known to

this Court. Thomas M. Messana, the senior partner in the firm, has experience in bankruptcy and

business workouts and litigation that span a twenty-year period. For the past almost 20 years, Mr.

Messana has been Treasurer and a Director of the Bankruptcy Bar Foundation for the Southern

District of Florida, a non-profit corporation which funds the pro bono legal effort of the local

bankruptcy bar association. Mr. Messana is a past president of The Bankruptcy Bar Association

of the Southern District of Florida; former chairperson of the Florida Bar Bankruptcy/UCC

Committee; former co-chairperson of the Bankruptcy Judicial Liaison Committee of the

Business Law Section of the Florida Bar; and a former adjunct professor at St. Thomas

University School of Law teaching bankruptcy law. Mr. Messana served as the chairperson or

co-chairperson of The Florida Bar Business Law Section’s Receivership Study Group and is

active on its Assignment for the Benefit of Creditors sub-committee. He has served on the

Executive Council of the Florida Bar’s Business Law Section and regularly lectures and

publishes on bankruptcy related subjects in national, regional and local forums. In addition to

many other professional distinctions, Mr. Messana’s legal acumen has been noticed by inclusion

in Chambers & Partners, USA; as a Best Lawyer in America; a Super Lawyer; a Member of

Florida’s Legal Elite Lawyers by Florida Trend; as Bankruptcy Lawyer of the Year Fort

Lauderdale for 2017 by Best Lawyers in America Litigation; and is “AV” preeminent rated by

Martindale-Hubbell.



                                                17 
 
             Case 18-14506-LMI         Doc 274     Filed 12/13/18     Page 18 of 25
 



       53.     Chris Broussard, a senior associate attorney who worked on this matter, primarily

focuses his practice on debtor, creditor, committee, and fiduciary representation in both chapter 7

and 11 bankruptcy, plaintiff and defendant representation in a wide range of federal and state

court litigation, and state court fiduciary representation. Chris is admitted to the Florida Bar and

the United States District Court for the Southern and Middle Districts of Florida. Chris was Chair

of the Communications Committee and a Fellow through the Inclusion, Mentoring, and

Fellowship Committee of the Business Law Section of the Florida Bar. Chris was also a Board

Member and President for the Florida Chapter of the Next Gen Leadership Committee for

Turnaround Management Association. Chris received his undergraduate degree in Economics

from the University of Florida, his law degree from Emory University School of Law, and a

Certificate in Intellectual Property from Georgia Institute of Technology. Chris was an Executive

Editor for the Bankruptcy Developments Journal at Emory Law School.

       54.     Anibal Manzano was an associate attorney who worked on this matter. He was

admitted to the Florida Bar in October 2018. He graduated magna cum laude from the University

of Miami School of Law, where he was a Harvey T. Reid Scholar and won CALI Excellence for

the Future Awards in three courses, including Bankruptcy. Anibal also possesses and M.B.A.

from Lynn University.

       “Undesirability” of Case.

       55.     This case was not undesirable. Messana is privileged to have had the opportunity

to represent the Receiver and appear before the Court in this proceeding.




                                                 18 
 
             Case 18-14506-LMI       Doc 274     Filed 12/13/18     Page 19 of 25
 



       Nature and Length of Professional Relationship with Client.

       56.    Messana’s relationship with the Receiver began before its employment in this

case at a Bench-Bar Conference; however, this is the one and only case where Messana has

represented the Receiver.

       Awards in Similar Cases.

       57.    The amount requested by Messana is reasonable in terms of awards in cases of

similar magnitude and complexity. The compensation Messana requests comports with the

mandate of the Bankruptcy Code, which directs that services be evaluated in light of comparable

services performed in non-bankruptcy cases in the community. The fees requested by Messana in

this Application reflect an average hourly rate of approximately $309.31. Considering the stage

of the case, the results obtained, and the manner in which Messana has represented the Receiver,

the contingent nature of Messana’s employment, and the amount of unnecessary litigation forced

upon the Receiver by the Debtors, Messana’s average hourly rate is commensurate with similar

professionals of like skill and experience. Likewise, as with all law firms, Messana’s overhead

expenses are absorbed in the hourly rate. A large portion of any fee which the Court awards

Messana will merely defray significant overhead expenses already incurred and paid during the

pendency of this case.

                         CONCLUSION AND RELIEF REQUESTED

       58.    Messana’s fees were entirely reasonable under either the First Colonial analysis

or the Florida Rules of Professional Conduct. Messana exercised substantial billing judgment,

including by not charging for 19.5% of the time spent on this matter. Further, Debtor’s

arguments—that Messana’s time entries were duplicitous or excessive—are without merit. The

time Messana spent on this matter during October was completely proportional to the difficulty it



                                               19 
 
             Case 18-14506-LMI         Doc 274      Filed 12/13/18     Page 20 of 25
 



has faced during the administration of this case. That difficulty is entirely traceable to the

Debtor’s obstructive and dilatory antics. Indeed, had the Debtors complied with this Court from

the start of this case, this matter would likely be concluded, and Messana would have ceased

charging fees weeks ago. Despite this difficulty, the Receiver was able to procure a result that

has substantially benefited all parties involved, including those objecting to her attorney’s fees.

       59.     For all the reasons outlined above, the Receiver respectfully requests that

Messana’s fees for October 2018 be allowed in their entirety.

       Respectfully submitted this 13th day of December, 2018.

                                                       Messana, P.A.
                                                       Counsel for the Receiver
                                                       401 East Las Olas Boulevard, Suite 1400
                                                       Fort Lauderdale, FL 33301
                                                       Telephone: (954) 712-7400
                                                       Facsimile: (954) 712-7401
                                                       Email: tmessana@messana‐law.com

                                                       /s/ Thomas M. Messana_______________
                                                       Florida bar No. 991422
                                                       Anthony J. Tamburro
                                                       Florida Bar No. 1010144




                                                 20 
 
Case 18-14506-LMI   Doc 274   Filed 12/13/18   Page 21 of 25




                    Exhibit A 
                                Case 18-14506-LMI    Doc 274    Filed 12/13/18       Page 22 of 25




                                                                                     Time for multi timekeeper
Attorney   Item N/C                           Date             Time                  conferences
           conference with T.
           Messana and C. Broussard
           discussing case
           status and strategy going forward,
           sale motion,
           and preparation in advance of
           show cause
AM         hearing                                     1-Oct                     2                                2
           multiple conferences with C.
           Broussard and T. Messana
           discussing case
           status and strategy going forward
           generally and
           in particular regarding property
           summary
AM         spreadsheett                                1-Oct                 1.5                                 1.5
           review and analyze draft of
           proposed order to show cause and
           multiple
           conferences and email
           correspondence with A.
           Manzano and T. Messana and
           telephone
           conference with T. Messana
CB         discussing same                             1-Oct                 0.5                                 0.5

           conference with T. Messana and A.
           Manzano discussing case status and
           strategy
           generally and in particular
           regarding properties,
           ownership, and liens in relation to
           recently filed
CB         sale motion                                 1-Oct                 1.5                                 1.5
           multiple conferences
           with A. Manzano and T. Messana
           discussing
           case status and strategy going
           forward generally
           and in particular regarding
           property summary
           spreadsheet prepared by A.
AM         Manzano                                     2-Oct                 1.5                                 1.5


           confer with T. Messana regarding
           judgment perfection issues,
           materials to be
           produced in advance of hearing,
           and research
AM         related to §§ 362(b)(4) and 363(f)          2-Oct                 0.8                                 0.8
           confer with T. Messana and C.
           Broussard regarding summary
           spreadsheet and
AM         sale motion hearing                         2-Oct                 0.5                                 0.5
           telephone
           conference with T. Messana, C.
           Broussard, and
           R. Dooley regarding sale motion
           and City of
           Miami's position regarding private
AM         sale                                        2-Oct                 0.9
           confer with T. Messana regarding
           notice of
AM         filing of summary of records                2-Oct                 0.2                                 0.2
                           Case 18-14506-LMI   Doc 274   Filed 12/13/18       Page 23 of 25




     Multiple conferences with T.
     Messana and A.
     Manzano discussing case status and
     strategy
     going forward generally and in
     particular
     regarding spreadsheet summary of
     case
CB   information                                 2-Oct                    1                    1
     telephone conference
     with R. Dooley, T. Messana, and A.
     Manzano
     and conference with T. Messana
     and A.
     Manzano discussing cases status
     and strategy
     going forward generally and in
     particular
     regarding recent efforts to sell real
     property and
     efforts and sentiment regarding
     City of Miami
     with respect to same                        2-Oct                1.2
     multiple
     conferences with A. Manzano and
     telephone
     conferences and email
     correspondence with L.
     Leali and T. Messana discussing
     changes to
     notice of filing summary regarding
     Debtors'
     sale motion and summary chart
     attached as
CB   exhibit to same                             2-Oct                0.5
     Confer with T. Messana regarding
     sale motion
AM   hearing                                     3-Oct                0.3                     0.3
     confer with C. Broussard
AM   regarding sale motion hearing               3-Oct                0.1                     0.1
     review pleadings in advance of
AM   hearing                                     3-Oct                0.2
     confer with C. Broussard and T.
AM   Messana regarding hearing                   3-Oct                0.1                     0.1
     Conference with A. Manzano and T.
     Messana
     discussing case status and strategy
     going
     forward generally and in particular
     regarding
CB   upcoming hearing                            3-Oct                    1                    1
     Travel to/from US Bankruptcy
     Court, Miami
AM   Division to attend hearing                  4-Oct                    2
     attend
     hearing regarding debtors' sale
AM   motion                                      4-Oct                    2
     confer with T. Messana and C.
     Broussard regarding hearing and
     proposed
AM   order regarding hearing                     4-Oct                0.4                     0.4
                           Case 18-14506-LMI   Doc 274    Filed 12/13/18     Page 24 of 25




      Conference with T. Messana and A.
      Manzano
      discussing case status and strategy
      generally
      and in particular regarding results
      from hearing
CB    on October 4, 2018                          6-Oct                0.5                   0.5
      review
      detailed time billing to separate
TMM   contempt entries                            8-Oct                  1
NB    conferences with attorney                   9-Oct                0.2                   0.2
      Multiple email correspondence
      with T.
      Messana, L. Leali, and A. Manzano
      discussing
      N. Moodie involvement in missing
CB    child case                                 10-Oct                0.3
      telephone conference with A.
      Manzano regarding sale of other
      properties
TMM   under receivership                         16-Oct                0.2                   0.2
      telephone
      conference with S. Schneiderman
      regarding
TMM   fees                                       19-Oct                0.4
      exchange email with G.
      Murphree regarding closing
      payment and
TMM   objection to claim                         24-Oct                0.1

      Email correspondence with T.
      Messana
      discussing case status and strategy
      going
      forward generally and in particular
      regarding
CB    upcoming hearing on sale motion            24-Oct                0.2
      conference with T. Messana
      discussing case status and strategy
      going
      forward generally and in particular
      regarding
      seeking fees for Messana, P.A. and
CB    L. Leali                                   25-Oct                0.5                   0.5
      review
      email exchange with N. Moodie, G.
      Murphree
      and L. Leali regarding balance in
      repairs and
      permit fund (.2); draft email to I.
      Alexander
      regarding outstanding Custodian
TMM   fees                                       26-Oct                0.4
      multiple email correspondence
      with N. Barrus
      and T. Messana discussing inquiry
      by A. Rey
      regarding closing proceeds and
      preliminary
      review of documents attached to
CB    same                                       31-Oct                0.2
                                           Case 18-14506-LMI   Doc 274     Filed 12/13/18        Page 25 of 25




                      Conference with A. Rey, prepare
                      email
                      correspondence to attorney,
                      conference with
                      attorney, conference with A. Rey,
                      prepare email
NB                    correspondence to A. Rey                    31-Oct                0.8
Total hours not
charged                                                                                     23

Multi-timekeeper
conferences not
charged                                                                                                          12.8
Total hours
charged                                                                                94.5
Total hours
worked (inc. not
charged)                                                                              117.5

Total fees charged                                                                36,343.50
Hourly Rate                                                                      309.306383


Discount at hourly
rate (hourly rate x
hours not charged)                          7114.046809        $7,114.05
Discount at hourly
rate by %                                   0.195744769           19.60%
